Title: To James Madison from Daniel Parker, 20 August 1813
From: Parker, Daniel
To: Madison, James


War Office August 20th. 1813
Part of the information required by the President has been communicated in the extracts from General Harrison’s letter to the Secretary of War. Mr. Parker now has the honor to make an extract from the letter of the Secretary to the Genl. of July 14h.
“Of the militia you are authorized to take what in your judgment will be necessary—Such of the Kentuckey militia as are in readin[es]s, would be better than a new draft. There are of the Pennsylvania militia, one Regt. at Erie—armed, equiped &c. These are subject to your command.”

Probably the information given will satisfy Governor Blount.
A letter similar to that addressed to the President has been sent to the Secy of War by Mr. Leary of Queen Ann’s County Maryland. He is probably a detached soldier & any order or explanation from the War Dept. might cause collision between him & his officers. No notice has been taken of his letter to the War Dept.
The gallantry of Major Croghan in defending the fortress of Lower Sandusky appears to stand unrivaled in the present War.
Is it not desirable to distinguish & reward such men?
A blank Commission has been filled for breveting the Major to rank from the day on which his conduct will render him conspicuous in the Army. He was in the expedition on the Wabash in 1811 & distinguished himself by his intelligence, activity, bravery & zeal in the service.
Should the President sign the commission it can be sent to the Secretary of War and communicated to Croghan in time to have its effect on the Army this campaign.
